DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 11/21/2022. Claim 1 is currently amended. Claims 1-15 are pending review in this action. The previous 35 U.S.C 112 rejections are withdrawn in light of Applicant's amendment to Claim 1. The previous 35 U.S.C. 103 rejections pertaining to Claims 8 and 11-15 are upheld. The previous 35 U.S.C 102 and 35 U.S.C 103 rejections pertaining to Claims 1-7 and 9-10 are withdrawn in light of Applicant's amendment to Claim 1, however the use of the same single reference (102) and combination of references (103) used in the previous office action have been upheld as reading on the claims. As an effort to advance prosecution, new grounds of rejection are additionally added below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2022 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nam et al. (US 2015/0050544 A1). 
Regarding Claim 1, Nam discloses an electrode comprising a current collector, an active material layer (Figure 1, [0038, 0079, 0090]), a first layer (third layer) comprising first particles, a second layer (fifth layer) comprising second particles [0009-0012], and a separator (113) (Figure 1, [0038]). 
Nam is silent to the average cross-sectional area of the first particles and the second particles.
However, the skilled artisan would appreciate that “an average cross-sectional area” of the first particles and second particles recited by the instant claim is open to a broad interpretation and there would necessarily be some embodiments of Nam which would read upon all of the limitations of Claim 1. For instance, when considering the scenario that the first particles and the second particles are identical in shape and size, “an average cross-sectional area of the first particles” can be considered the average of the cross-sectional area of the first particles when measured from a point nearer to an “upper” portion of the first particles, whereas “an average cross-sectional area of the second particles” can be considered the average of the cross-sectional area of the second particles when measured from the center portion of the particles (see example Figure below). As such, the skilled artisan would appreciate that there are multiple embodiments of Nam which read upon Claim 1.

    PNG
    media_image1.png
    292
    870
    media_image1.png
    Greyscale

Figure Describing Potential Cross-Sectional Area Measuring Locations
Regarding Claim 2, Nam further discloses that the current collector, the active material layer, the first layer (third layer), and the second layer (fifth layer) are included in this order [0009-0012, 0043, 0079, 0090].
Regarding Claim 3, Nam further discloses said first particles are amorphous-shaped (non-shaped) inorganic particles [0021].
Regarding Claim 4, Nam further discloses that the amorphous-shaped (non-shaped) inorganic particles may comprise titanium oxide (TiO2), magnesium oxide (MgO), aluminum oxide (Al2O3), or a combination thereof [0021].
Regarding Claim 5, Nam further discloses that the second particles are plate-shaped (sheet-shaped) inorganic particles [0021].
Regarding Claim 6, Nam further discloses that the plate-shaped (sheet-shaped) inorganic particles may comprise titanium oxide (TiO2), magnesium oxide (MgO), aluminum oxide (Al2O3), or a combination thereof [0021].
Regarding Claim 7, Nam further discloses that the first layer (third layer) and second layer (fifth layer) may each have a thickness of between about 0.5 µm to about 7 µm [0022]. Thus, for example, each layer may be 1 µm, which results in a ratio of the thickness of the first layer (third layer) to the thickness of the second layer (fifth layer) of 1.
Regarding Claim 9, Nam discloses a secondary battery (rechargeable lithium battery, 100) comprising the electrode according to Claim 1 (Figure 1, [0009-0012]).
Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyaki et al. (US 20020114993A1) 
Regarding Claim 1, Miyaki discloses an electrode comprising: a current collector; an active material layer; and a protective layer comprising inorganic particles [0053, 0056, 0058]. Miyaki further discloses that the protective layer may comprise plural layers (i.e. first and second layers) of the same or different kinds [0011], thus indicating that the first layer (first plural layer) may comprise first particles (inorganic particles) and the second layer (second plural layer) may comprise second particles (inorganic particles). 
Miyaki is silent to the average cross-sectional area of the first particles and the second particles.
However, the skilled artisan would appreciate that “an average cross-sectional area” of the first particles and second particles recited by the instant claim is open to a broad interpretation and there would necessarily be some embodiments of Miyaki which would read upon all of the limitations of Claim 1. For instance, when considering the scenario that the first particles and the second particles are identical in shape and size, “an average cross-sectional area of the first particles” can be considered the average of the cross-sectional area of the first particles when measured from a point nearer to an “upper” portion of the first particles, whereas “an average cross-sectional area of the second particles” can be considered the average of the cross-sectional area of the second particles when measured from the center portion of the particles (see example Figure below). As such, the skilled artisan would appreciate that there are multiple embodiments of Miyaki which read upon Claim 1.

    PNG
    media_image1.png
    292
    870
    media_image1.png
    Greyscale

Figure Describing Potential Cross-Sectional Area Measuring Locations
Regarding Claim 2, Miyaki further discloses that the current collector, the active material layer, the first layer (first plural layer), and the second layer (second plural layer) are included in this order [0011, 0058].
Regarding Claim 9, Miyaki further discloses a secondary battery comprising the electrode according to Claim 1 (Figure 1, [0007, 0060]).
Regarding Claim 10, Miyaki further discloses that the secondary battery according to Claim 9, wherein a separator is not included [0032].
Claims 1-2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US 20180315969A1).
Regarding Claim 1, Sung discloses an electrode comprising: a current collector; an active material layer [0077]; and a first layer and second layer (pair of porous coating layers), each comprising first particles (inorganic particles) and second particles (inorganic particles) [0013, 0033]. 
Sung is silent to the average cross-sectional area of the first particles and the second particles.
However, the skilled artisan would appreciate that “an average cross-sectional area” of the first particles and second particles recited by the instant claim is open to a broad interpretation and there would necessarily be some embodiments of Sung which would read upon all of the limitations of Claim 1. For instance, when considering the scenario that the first particles and the second particles are identical in shape and size, “an average cross-sectional area of the first particles” can be considered the average of the cross-sectional area of the first particles when measured from a point nearer to an “upper” portion of the first particles, whereas “an average cross-sectional area of the second particles” can be considered the average of the cross-sectional area of the second particles when measured from the center portion of the particles (see example Figure below). As such, the skilled artisan would appreciate that there are multiple embodiments of Sung which read upon Claim 1.

    PNG
    media_image1.png
    292
    870
    media_image1.png
    Greyscale

Figure Describing Potential Cross-Sectional Area Measuring Locations
Regarding Claim 2, Sung further discloses that the current collector, the active material layer, the first layer, and the second layer are included in this order [0028, 0033, 0077].
Regarding Claim 9, Sung further discloses a secondary battery comprising the electrode according to Claim 1 ([0029-0030, 0055] and Claim 13).
Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (US 2011/0123866 A1).
Regarding Claim 1, Pan discloses an electrode (anode) comprising a current collector (60), an active material layer (200), a first layer (210) comprising first particles (active material particles in first layer), and a second layer (220) comprising second particles (active material particles in second layer) (Figure 6, [0013, 0156]). Pan further discloses that each of the first layer (210) and the second layer (220) may be functionally different from one another in composition, structure, and organization [0013]. Pan further discloses that the size of the first particles (active material particles in first layer) and the size of the second particles (active material particles in second layer) may be different, specifically, that the average size of the first particles (active material particles in first layer) may be smaller than the average size of the second particles (active material particles in second layer) [0049, 0148, 0158]. 
As such, the skilled artisan would appreciate that as Pan teaches that the average size of the first particles (active material particles in first layer) may be smaller than the average size of the second particles (active material particles in second layer)m that there are necessarily many embodiments of Pan which would meet all of the limitations of Claim 1. 
Regarding Claim 2, Pan further discloses that the current collector (60), the active material layer (200), the first layer (210), and the second layer (220) are included in this order (Figure 6, [0158]).
Regarding Claim 7, Pan further discloses that the thickness of the first layer (210) and the thickness of the second layer (220) may be between 10 µm and 50 µm [0157]. Thus, the skilled artisan would appreciate that there are many embodiments which produce a ratio of first layer (210) thickness to second layer (220) thickness of between 0.25 and 4. For example, when both the first layer (210) and second layer (220) are applied to have a thickness of 25 µm. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-8, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Miyaki et al. (US 20020114993A1), as applied to Claim 1 above, in further view of Nam et al. (US 20180050544A1).
In Regards to Claim 3 (Dependent on Claim 1):
Miyaki discloses the electrode of Claim 1 as set forth above. Miyaki further discloses that the first particles (inorganic particles) and the second particles (inorganic particles) may be an oxide such as aluminum oxide (Al2O3) or magnesium oxide (MgO) [0056].
	Miyaki is silent to the shape of the first particles (inorganic particles).
	Nam discloses an electrode comprising a current collector, an active material layer (Figure 1, [0038, 0079, 0090]), a first layer (third layer), a second layer (fifth layer) [0009-0012], a separator (113) (Figure 1, [0038]). Nam further discloses that each of the first layer (third layer) and second layer (fifth layer) comprise inorganic particles which may be selected from magnesium oxide (MgO), aluminum oxide (Al2O3), or a combination thereof [0021]. Nam further discloses that the inorganic particles (MgO and Al2O3) may be plate-shaped (sheet-shaped) or amorphous (non-shaped), or a combination thereof [0021].
	Therefore, it would be obvious to one of ordinary skill in that art at the time of the filing of the invention to select for the first particles (inorganic particles) of Miyaki, amorphous (non-shaped) inorganic particles as taught by Nam, as it is known in the art that MgO and Al2O3 particles may be amorphous (non-shaped) in shape. By doing so, the limitation of Claim 3 requiring that the first particles are amorphous-shaped inorganic particles, is met.
In Regards to Claim 4 (Dependent on Claim 3):
Miyaki as modified by Nam discloses the electrode of Claim 3 as set forth above. Miyaki further discloses that the first particles (inorganic particles) and the second particles (inorganic particles) may be an oxide such as aluminum oxide (Al2O3) or magnesium oxide (MgO) [0056]. As such, all of the limitations of Claim 4 are met.
In Regards to Claim 5 (Dependent on Claim 1):
Miyaki discloses the electrode of Claim 1 as set forth above. Miyaki further discloses that the first particles (inorganic particles) and the second particles (inorganic particles) may be an oxide such as aluminum oxide (Al2O3) or magnesium oxide (MgO) [0056].
	Miyaki is silent to the shape of the second particles (inorganic particles).
	Nam discloses an electrode comprising a current collector, an active material layer (Figure 1, [0038, 0079, 0090]), a first layer (third layer), a second layer (fifth layer) [0009-0012], a separator (113) (Figure 1, [0038]). Nam further discloses that each of the first layer (third layer) and second layer (fifth layer) comprise inorganic particles which may be selected from magnesium oxide (MgO), aluminum oxide (Al2O3), or a combination thereof [0021]. Nam further discloses that the inorganic particles (MgO and Al2O3) may be plate-shaped (sheet-shaped) or amorphous (non-shaped), or a combination thereof [0021].
	Therefore, it would be obvious to one of ordinary skill in that art at the time of the filing of the invention to select for the second particles (inorganic particles) of Miyaki, plate-shaped (sheet-shaped) inorganic particles as taught by Nam, as it is known in the art that MgO and Al2O3 particles may be plate-shaped (sheet-shaped). By doing so, the limitation of Claim 5 requiring that the second particles are plate-shaped inorganic particles, is met.

In Regards to Claim 6 (Dependent on Claim 5):
Miyaki as modified by Nam discloses the electrode of Claim 5 as set forth above. Miyaki further discloses that the first particles (inorganic particles) and the second particles (inorganic particles) may be an oxide such as aluminum oxide (Al2O3) or magnesium oxide (MgO) [0056]. As such, all of the limitations of Claim 6 are met.
In Regards to Claim 7 (Dependent on Claim 1):
Miyaki discloses the electrode of Claim 1 as set forth above. Miyaki discloses that the protective layer has a total thickness of 1 µm to 40 µm [0011].
Miyaki is silent to the thickness of each of the first layer (first plural layer) and second layer (second plural layer), individually.
Nam discloses an electrode comprising a current collector, an active material layer (Figure 1, [0038, 0079, 0090]), a first layer (third layer), a second layer (fifth layer) [0009-0012], a separator (113) (Figure 1, [0038]). Nam further discloses that each of the first layer (third layer) and second layer (fifth layer) comprise inorganic particles which may be selected from magnesium oxide (MgO), aluminum oxide (Al2O3), or a combination thereof [0021]. Nam further discloses that the first layer (third layer) and second layer (fifth layer) may each have a thickness of between about 0.5 µm to about 7 µm [0022]. Thus, for example, each layer may be 1 µm, which results in a ratio of the thickness of the first layer (third layer) to the thickness of the second layer (fifth layer) of 1.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the thickness of each of the first layer (first plural layer) and the second layer (second plural layer) disclosed by Miyaki, a thickness of between 0.5 µm to about 7 µm, as taught by Nam, as it is known in the art as an appropriate thickness for layers containing inorganic material in an electrode assembly, and the combined thickness of two layers with individual thicknesses in this range would meet the requirement of Miyaki for the protective layer having a total thickness of 1 µm to 40 µm. By doing so, the limitation of Claim 7 requiring that a ratio of the thickness of the first layer to the thickness of the second layer (first layer / second layer) is within a range of 0.25 to 4, is met.
In Regards to Claim 8:
	Miyaki discloses an electrode comprising: a current collector; an active material layer; and a layer (protective layer) comprising inorganic particles [0053, 0056, 0058]. Miyaki further discloses that the inorganic particles may be an oxide such as aluminum oxide (Al2O3) or magnesium oxide (MgO) [0056].
	Miyaki is silent to the shape of the inorganic particles.
	Nam discloses an electrode comprising a current collector, an active material layer (Figure 1, [0038, 0079, 0090]), a first layer (third layer), a second layer (fifth layer) [0009-0012], a separator (113) (Figure 1, [0038]). Nam further discloses that each of the first layer (third layer) and second layer (fifth layer) comprise inorganic particles which may be selected from magnesium oxide (MgO), aluminum oxide (Al2O3), or a combination thereof [0021]. Nam further discloses that the inorganic particles (MgO and Al2O3) may be plate-shaped (sheet-shaped) or amorphous (non-shaped), or a combination thereof [0021].
	Therefore, it would be obvious to one of ordinary skill in that art at the time of the filing of the invention to select for the layer (protective layer) of Miyaki, a combination of plate-shaped (sheet-shaped) and amorphous (non-shaped) inorganic particles as taught by Nam, as it is known in the art for a layer containing MgO and/or Al2O3 particles to include a mixture of particle shapes. By doing so, the limitation of Claim 8 requiring a layer comprising amorphous-shaped inorganic particles and plate-shaped inorganic particles, is met.
In Regards to Claim 11 (Dependent on Claim 8):
Miyaki as modified by Nam discloses the electrode of Claim 8 as set forth above. Miyaki further discloses that the inorganic particles may be an oxide such as aluminum oxide (Al2O3) or magnesium oxide (MgO) [0056]. As such, all of the limitations of Claim 11 are met.

In Regards to Claim 12 (Dependent on Claim 8):
Miyaki as modified by Nam discloses the electrode of Claim 8 as set forth above. Miyaki further discloses that the inorganic particles may be an oxide such as aluminum oxide (Al2O3) or magnesium oxide (MgO) [0056]. Thus, all of the limitations of Claim 12 are met.
In Regards to Claim 14 (Dependent on Claim 8):
Miyaki as modified by Nam discloses the electrode of Claim 8 as set forth above. Miyaki further discloses a secondary battery which comprises a positive electrode, a negative electrode, and a nonaqueous electrolyte, wherein at least one electrode has a protective layer containing organic fine particles (i.e. the electrode of Claim 8) [0007]. Thus, all of the limitations of Claim 14 are met.
In Regards to Claim 15 (Dependent on Claim 14):
Miyaki as modified by Nam discloses the electrode of Claim 14 as set forth above. Miyaki further teaches that when the secondary battery includes the protective layer, a separator is not required, which improves battery safety and reduces the cost of manufacturing [0032]. Thus, all of the limitations of Claim 15 are met.
Claims 7-8, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 20180315969A1) and in further view of Nam et al. (US 20180050544A1). 
In Regards to Claim 7 (Dependent on Claim 1):
Sung discloses the electrode of Claim 1 as set forth above. Sung further discloses that the first layer and second layer (pair of porous coating layers) are coated on a porous substrate [0033]. Sung further discloses that the porous substrate has a thickness of between 1-100 µm [0067]. Sung further discloses that the inorganic particles include boehmite and non-boehmite inorganic particles [0019], wherein the non-boehmite particles may be selected from titanium oxide (TiO2), magnesium oxide (MgO), aluminum oxide (Al2O3), or a mixture thereof [0049].
Sung is silent to the individual thicknesses of each of the first layer and second layer (pair of porous coating layers).
Nam discloses an electrode comprising a current collector, an active material layer (Figure 1, [0038, 0079, 0090]), a first layer (third layer), a second layer (fifth layer) [0009-0012], a separator (113) (Figure 1, [0038]). Nam further discloses that each of the first layer (third layer) and second layer (fifth layer) comprise inorganic particles which may include titanium oxide (TiO2), magnesium oxide (MgO), aluminum oxide (Al2O3), or a combination thereof [0021]. Nam further discloses that the first layer (third layer) and second layer (fifth layer) may each have a thickness of between about 0.5 µm to about 7 µm [0022]. Thus, for example, each layer may be 1 µm, which results in a ratio of the thickness of the first layer (third layer) to the thickness of the second layer (fifth layer) of 1.
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the thickness of each of the first layer and the second layer disclosed by Sung, a thickness of between 0.5 µm to about 7 µm, as taught by Nam, as it is known in the art as an appropriate thickness for layers containing inorganic material (specifically TiO2, MgO, and Al2O3) in an electrode assembly. By doing so, the limitation of Claim 7 requiring that a ratio of the thickness of the first layer to the thickness of the second layer (first layer / second layer) is within a range of 0.25 to 4, is met.
In Regards to Claim 8:
Sung discloses an electrode comprising: a current collector; an active material layer [0077]; and a layer (coating layer) comprising inorganic particles [0013]. Sung further discloses that the inorganic particles include boehmite and non-boehmite inorganic particles [0019], and that the boehmite particles may be plate-shaped which an average size of 0.05-0.4 µm [0060]. Sung further discloses that the non-boehmite particles may be selected from titanium oxide (TiO2), magnesium oxide (MgO), aluminum oxide (Al2O3), or a mixture thereof [0049]. Sung further teaches that when the boehmite particles have a different shape and size (preferably smaller) than the non-boehmite particles, the density and mechanical properties of the coating layer may be improved, thus preventing a short-circuit in the electrochemical device [0060]. 
Sung is silent to the shape of the non-boehmite particles.
Nam discloses an electrode comprising a current collector, an active material layer (Figure 1, [0038, 0079, 0090]), a first layer (third layer), a second layer (fifth layer) [0009-0012], and a separator (113) (Figure 1, [0038]). Nam further discloses that the first layer (third layer) and the second layer (fifth layer) contain inorganic particles which may be amorphous-shaped (non-shaped) and may include titanium oxide (TiO2), magnesium oxide (MgO), aluminum oxide (Al2O3), or a combination thereof [0021]. Nam further discloses that the inorganic particles have a size between about 0.1 µm to about 5 µm [0021].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the non-boehmite inorganic particles of Sung, titanium oxide (TiO2), magnesium oxide (MgO), aluminum oxide (Al2O3), or a combination thereof with amorphous shape and a size between about 0.1 µm to about 5 µm, as taught by Nam, with reasonable expectation in success in providing a layer (coating layer) which improves the density and mechanical properties of the coating layer, thus preventing a short-circuit in the electrochemical device, as motivated by Sung. By doing so, the limitation of Claim 8 requiring that the layer contain amorphous-shaped inorganic particles and plate-shaped inorganic particles, is met.
In Regards to Claim 11 (Dependent on Claim 8):
	Sung as modified by Nam discloses the electrode of Claim 8. Sung further discloses that the non-boehmite particles may be selected from titanium oxide (TiO2), magnesium oxide (MgO), aluminum oxide (Al2O3), or a mixture thereof [0049].
Sung is silent to the shape of the non-boehmite particles.
Nam further discloses that the first layer (third layer) and the second layer (fifth layer) contain inorganic particles which may be amorphous-shaped (non-shaped) and may include titanium oxide (TiO2), magnesium oxide (MgO), aluminum oxide (Al2O3), or a combination thereof [0021].
As such, all of the limitations of Claim 11 are met by the electrode of modified Sung, as set forth above.	
In Regards to Claim 13 (Dependent on Claim 8):
Sung as modified by Nam discloses the electrode of Claim 8. Sung further discloses a ratio of the amorphous-shaped inorganic particles (non-boehmite particles) in the layer (coating layer) comprising the amorphous-shaped inorganic particles (non-boehmite particles) and the plate-shaped inorganic particles (boehmite particles) is most preferably 60% to 95% by mass with respect to the total 100% by mass of the amorphous-shaped inorganic particles (non-boehmite particles) and the plate-shaped inorganic particles (boehmite particles).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I). As such, all of the limitations of Claim 13 are met. 
In Regards to Claim 14 (Dependent on Claim 8):
Sung as modified by Nam discloses the electrode of Claim 8. Sung further discloses a secondary battery comprising the electrode according to Claim 1 ([0029-0030, 0055] and Claim 13). As such, all of the limitations of Claim 14 are met. 
Response to Arguments
Applicant's arguments filed 11/21/2022 have been fully considered but they are not persuasive.
The examiner acknowledges that the amendments made to Claim 1 further defines the subject matter of the instant claims, however, the examiner has found that the prior art cited in the previous office action still is applicable to the claims due to broad claim language.  In efforts to advance prosecution, new grounds of rejection have been added in view of Pan et al. (US 2011/0123866 A1).
Regarding the Applicant’s argument that the “non-shaped” particles of Nam et al. (US 20180050544A1) do not read upon the “amorphous-shaped” particles of the instant claims, the examiner notes that the term amorphous is defined as “without a clearly defined shape or form” (see below) and is thus believed to be synonymous with the term non-shaped.

    PNG
    media_image2.png
    535
    948
    media_image2.png
    Greyscale

The Applicant further argues that there would be no motivation to modify either of Miyaki et al. (US 20020114993A1) or Sung et al. (US 20180315969A1) to specifically select particles having an amorphous (non-shaped) shape. As detailed above, both Miyaki and Sung disclose that the particles may be magnesium oxide (MgO) or aluminum oxide (Al2O3), for example, and are both silent to the shape of the particles. Nam teaches the use of inorganic particles which may be amorphous-shaped (non-shaped) and may include magnesium oxide (MgO) and aluminum oxide (Al2O3) [0021]. Thus, the skilled artisan would find obvious to select for these materials, an amorphous shape, as they are known shapes for these particles when used for an electrode. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759